PER CURIAM.
We affirm the trial court’s denial of codefendant’s motion for transfer of venue in this suit for commissions by a real estate broker, whose business office is located in Hillsborough County. We agree with the apparent ruling of the trial court that the alleged cause of action arose in Hillsborough County because this is a suit on an alleged obligation to pay money and, since apparently no place of payment was expressly agreed upon, payment is to be made where the payee maintains its business office. See U.S.H. Properties Corp. v. Intercoastal Investments, Inc., 331 So.2d 385, 387 (Fla. 2d DCA 1976). See also Carter Realty Co. v. Roper Brothers Land Co., Inc., 461 So.2d 1029 (Fla. 5th DCA 1985).
CAMPBELL, A.C.J., and SCHOON-OVER and LEHAN, JJ., concur.